Citation Nr: 9915643	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1977 to 
August 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for depression/anxiety.

The veteran was scheduled for a RO hearing before a hearing 
officer in May 1996.  However, as noted on a form on the left 
side of the claims folder entitled "Team B Appeal Case," 
the veteran failed to report for his hearing on May 14, 1996.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Among the veteran's service medical records in the claims 
folder is a report of a medical history form from July 1980 
immediately before the veteran left the Army.  On such form, 
the veteran placed a check in the "yes" box to indicate 
that he had been treated for a mental condition.  He 
specified that he had been treated in June and July 1980 at 
Ft. Campbell, Kentucky for attitude and behavior problems.  
The veteran's service medical records were obtained from the 
National Personnel Records Center in August 1995.  However, 
they do not show any treatment for a psychiatric disorder.  

When during the course of review, an appellant refers to the 
existence of additional evidence that might make the claim 
well grounded, VA must notify the appellant of the 
significance of the evidence.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  Accordingly, the RO should assist the appellant 
in obtaining any additional service medical records directly 
from the U. S. Army hospital at Ft. Campbell, Kentucky. 

The veteran's case is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records regarding the 
veteran's psychiatric disorder that have 
not already been made part of the claims 
folder. 

2.  The RO should contact the U. S. Army 
hospital at Ft. Campbell, Kentucky, to 
obtain any medical records of treatment 
of the veteran that might be available.  
The RO should inquire specifically as to 
whether there are such treatment records 
dating from June and July 1980. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a psychiatric 
disability.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










